DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 01/28/2022. Claims 1, 4-6, 8-13, 15-17, and 19 have been amended. Claims 1-19 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites the limitation “wherein a smaller sub- space is displayed in a vibrant color”. However, it is unclear with reasonable certainty what the metes and bounds of what is meant by a “vibrant color”. The term “vibrant” is a relative term which renders the claim indefinite. The term “vibrant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US 20080243393 A1 (hereinafter referred to as “Yamamoto”) in view of US 20080281168 A1 (hereinafter referred to as “Gibson”) and US 20200335211 A1 (hereinafter referred to as “Gopalakrishnan”)
Regarding claim 1, Yamamoto, a oximeter device, teaches an oximeter (abstract; 6, paragraph [0037]-[0038]; Figures 1-2) comprising: 
a blood oxygen collecting circuit that has a first light emitting unit, a second light emitting unit (7; paragraph [0037]-[0038]; Figures 1-2), and a light receiving sensor (8; paragraph [0037]-[0038]; Figures 1-2), the first light emitting unit emitting a red light, the second light emitting unit emitting an infrared light (paragraph [0037]-[0038]; Figures 1-2), and the light receiving sensor i) receiving the red light emitted by the first light emitting unit and not absorbed by a human body and the infrared light emitted by the second light emitting unit and not absorbed by the human body (paragraph [0037]-[0038]; Figures 1-2), and ii) converting them into an electrical signal (paragraph [0037]-[0038]; Figures 1-2); 
a storage circuit that stores measurement data and/or a power-on startup screen, the power-on startup screen including the last measurement result of a blood oxygen saturation and/or previous measurement results of the blood oxygen saturation (20; paragraphs [0047]; Figures 1-2);
a power-on button that is used for power-on startup (paragraph [0041]); 
a microprocessor that calculates a blood oxygen saturation of the human body based on the electrical signal detected by the light receiving sensor, and after the power-on button is pressed, sends the screen to a display unit (paragraph [0047]); and
a display that displays a screen after power on (9; paragraph [0039]; Figures 1-2).
However, Yamamoto does not explicitly teach a start up screen and displaying on the power on start up screen measurement data of the blood oxygen saturation stored in the storage circuit or the power on startup screen including the last measurement result of the blood oxygen saturation and/or previous measurement results of the blood oxygen saturation which is stored in the storage circuit. 
Gibson, a monitor of vital signs, teaches a start up screen shown on a display (paragraph [0119]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, to have a start up screen, as taught by Gibson, because doing so provides a starting point for users operating the medical device and display.
Further, Gopalakrishnan, a non-invasive physiological device, teaches displaying on the power on start up screen based on the measurement data of the blood oxygen saturation stored in the storage circuit or the power on startup screen including the last measurement result of the blood oxygen saturation and/or previous measurement results of the blood oxygen saturation which is stored in the storage circuit (shows an icon about weekly health history which is based on oxygen saturation levels; paragraphs [0103]-[0104], [0113]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson, to include on the start up screen information pertaining to blood oxygen saturation, as taught by Gopalakrishnan, because doing so provides information to the user about their health history. 
Regarding claim 10, Yamamoto, in view of Gibson and Gopalakrishnan, teaches wherein the oximeter is a finger clip oximeter, a wrist oximeter, or a head-mounted oximeter (as shown in Figures 1-2), wherein a blood oxygen collecting unit of the finger clip oximeter comprises a concave blood oxygen collecting port in which a finger can be put, wherein the first light emitting unit, the second light emitting unit, and the light receiving sensor are set in the concave blood oxygen collecting port, wherein a blood oxygen collecting unit of the wrist oximeter comprises a blood oxygen finger clip set outside a casing, and wherein the blood oxygen finger clip is connected with an interface set at the casing (paragraphs [0036]-[0038]; as shown in Figures 1-2).

Claims 2-7, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson in view of Gopalakrishan, as applied to claim 1 above, and further in view of US 20020161291 A1 (hereinafter referred to as “Kiani”).
Regarding claim 2, Yamamoto, in view of Gibson and Gopalakrishnan, teaches a start up screen, but does not explicitly teach a display screen wherein the power-on startup screen includes a trend graph of the previous measurement results of the blood oxygen saturation.
However, Kiani, a pulse oximeter user interface, teaches wherein displaying a trend graph of the previous measurement results of the blood oxygen saturation (paragraph [0084]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the start up screen of Yamamoto, in view of Gibson and Gopalakrishnan, to display a trend graph of oxygen saturation, as taught by Kiani, because doing so allows a user to view their oxygen saturation over a period of time. 
Regarding claim 3, Yamamoto, in view of Gibson and Gopalakrishnan, teaches a start up screen, but does not explicitly teach a display screen wherein the power-on startup screen includes an average value of the previous measurement results of the blood oxygen saturation.
However, Kiani, a pulse oximeter user interface, teaches includes an average value of the previous measurement results of the blood oxygen saturation (paragraph [0084]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the start up screen of Yamamoto, in view of Gibson and Gopalakrishnan, to average oxygen saturation over time, as taught by Kiani, because doing so allows a user to know how their oxygen saturation level is over a period of time.
Regarding claim 4, Yamamoto, in view of Gibson and Gopalakrishnan, teaches a start up screen, but does not explicitly teach a display screen but does not explicitly teach wherein the microprocessor updates the power-on startup screen based on a measurement result of the blood oxygen saturation this time, and sends the updated power-on startup screen to the storage unit.
However, Kiani, a pulse oximeter user interface, teaches wherein the microprocessor updates the power-on startup screen based on a measurement result of the blood oxygen saturation this time, and sends the updated power-on startup screen to the storage unit (paragraph [0056]-[0057]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to update the blood oxygen saturation, as taught by Kiani, because doing so allows the user to see up to date blood oxygen saturation data.
Regarding claim 5, Yamamoto, in view of Gibson and Gopalakrishnan, does not explicitly teach wherein a collecting screen is displayed in the display unit after the time for displaying the power-on startup screen reaches a predetermined time.
However, Kiani, a pulse oximeter user interface, teaches wherein a collecting screen is displayed in the display after the time for displaying the power-on startup screen reaches a predetermined time (paragraphs [0078]-[0089]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to have a collecting screen, as taught by Kiani, because doing so provides a visual representation of collected data.
Regarding claim 6, Yamamoto, in view of Gibson and Gopalakrishnan, does not explicitly teach further comprising an input circuit that sets the display content of the power-on startup screen.
However, Kiani teaches comprising an input circuit that sets the display content of the power-on startup screen (paragraphs [0078]-[0089]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to have an input circuit, as taught by Kiani, because doing so allows a user to select the information they want to view.
Regarding claim 7, Yamamoto, in view of Gibson, Gopalakrishnan, and Kiani, teaches wherein before the predetermined time is reached, in a case where it is detected that displaying of the measurement data is completed or it is judged that output of the light receiving sensor is a valid signal, a collecting screen is entered by the microprocessor (paragraph [0065]-[0066]).
Regarding claim 13, Yamamoto, in view of Gibson and Gopalakrishnan, does not explicitly teach wherein the display space of the display is divided into a plurality of sub-spaces by the microprocessor based on a statistical result of the stored measurement data, and wherein the plurality of sub-spaces are displayed such that sizes of the sub- spaces and the statistical result are positively correlated.
However, Kiani teaches wherein the display space of the display is divided into a plurality of sub-spaces by the microprocessor based on a statistical result of the stored measurement data, and wherein the plurality of sub-spaces are displayed such that sizes of the sub- spaces and the statistical result are positively correlated (paragraphs [0051]-[0053], [0078]-[0089]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to have multiple statistics shown on the screen, as taught by Kiani, because doing so allows the user to see multiple health parameter data statistics.
Regarding claim 16, Yamamoto, in view of Gibson and Gopalakrishnan, does not explicitly teach wherein the display displays a collecting screen and a screen displaying the stored measurement data in a switching manner at a predetermined frequency, or displays the stored measurement data in a sub-screen of the collecting screen.
However, Kiani, teaches wherein the display displays a collecting screen and a screen displaying the stored measurement data in a switching manner at a predetermined frequency, or displays the stored measurement data in a sub-screen of the collecting screen (paragraphs [0051]-[0053], [0078]-[0089]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to have a a collecting screen and a screen showing stored measurement, as taught by Kiani, because doing so allows a user to see their historical health statistics.

Claims 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson and Gopalakrishnan, as applied to claim 1 above, and further in view of US 20140180595 A1 (hereinafter referred to as “Brumback”).
Regarding claim 8, Yamamoto, in view of Gibson and Gopalakrishnan, teaches a battery but does not explicitly teach further comprising an I/O interface for charging a battery and/or connecting to other blood oxygen collecting devices.
However, Brumback, a biometric monitoring device, teaches further comprising an I/O interface for charging a battery and/or connecting to other blood oxygen collecting devices (paragraph [0106]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to have a rechargeable battery and interface, as taught by Brumback, because doing so allows the device to be recharged.
Regarding claim 11, Yamamoto, in view of Gibson, Gopalakrishnan, and Brumback teaches wherein the microprocessor, based on user information, generates a power on start up screen related to the user and sends it to the display (paragraph [0119]; as taught by Gibson).
Regarding claim 12, Yamamoto, in view of Gibson, Gopalakrishnan, and Brumback, teaches wherein the user information includes user information manually selected by the user and/or physiological information of the user detected via a sensor (paragraphs [0036]-[0041]; as taught by Brumback).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson and Gopalarkishnan, as applied to claim 1 above, and further in view of US 20140135631 A1 (hereinafter referred to as “Brumback ‘631”).
Regarding claim 9, Yamamoto, in view of Gibson and Gopalarkishnan, does not explicitly teach further comprising a wireless communication circuit that receives a parameter setting instruction from a mobile terminal and sends a display screen to the mobile terminal.
However, Brumback ‘631, a biometric monitoring device, teaches comprising a wireless communication circuit that receives a parameter setting instruction from a mobile terminal and sends a display screen to the mobile terminal (paragraph [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalakrishnan, to have a wireless communication circuit to communicate with an external device, as taught by Brumback ‘631, because doing so allows a user to share and communicate information to an external device.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, as applied to claim 13 above, and further in view of US 20140357966 A1 (hereinafter referred to as “Al-Ali”).
Regarding claim 14, Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, does not explicitly teach wherein a smaller sub- space is displayed in a vibrant color.
However, Al-Ali, wherein a smaller sub space is displayed in a vibrant color (has a color display; paragraph [0028]; Figure 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, to have a color display, as taught by Al-Ali, because doing so allows a user to better view graphs and health parameter data.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson and Gopalarkishnan, as applied to claim 1 above, and further in view of US 20130079601 A1 (hereinafter referred to as “Addison”) and Kiani.
Regarding claim 15, Yamamoto, in view of Gibson and Gopalarkishnan does not explicitly teach wherein the microprocessor intercepts a part including data before an abnormality occurs and data immediately after an abnormality occurs, and a part including data at the end of an abnormality and data after the abnormality in the trend graph of the measurement results for display.
Addison, an oximeter device, teaches intercepts a part including data before an abnormality occurs and data immediately after an abnormality occurs (paragraph [0031]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson and Gopalarkishnan, to disregard abnormal data, as taught by Addison, because doing so disregards illegitimate data.
Further Kiani teaches displaying graphically trends of oxygen saturation data (paragraph [0084]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson, Gopalarkishnan, and Addison to display a trend graph of oxygen saturation, as taught by Kiani, thus yielding the limitation of intercepts a part including data before an abnormality occurs and data immediately after an abnormality occurs, and a part including data at the end of an abnormality and data after the abnormality in the trend graph of the measurement results for display. One of ordinary skill in the art would have been motivated to make this modification because doing so allows a user to view their oxygen saturation over a period of time.
Regarding claim 18, Yamamoto, in view of Gibson, Gopalakrishnan, Addison and Kiani, teaches wherein the microprocessor, when a frequency of a frequency signal output by the light receiving sensor is within a predetermined frequency range, or when a voltage of a voltage signal output by the light receiving sensor is within a predetermined voltage range, judges that output of the light receiving sensor is a valid signal (sensor 6 converts signal to voltage data; paragraph [0037]-[0038]; Figures 1-2; as taught by Yamamoto; discards data that is outside of a threshold; paragraph [0031]; as taught by Addison).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, as applied to claim 16 above, and further in view US 20160247378 A1 (hereinafter referred to as “Baczuk”).
Regarding claim 17, Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, does not explicitly teach wherein the display, when there is data exceeding a threshold value in the stored measurement data, displays in a flickering manner.
However, Baczuk, teaches wherein the display, when there is data exceeding a threshold value in the stored measurement data, displays in a flickering manner (paragraph [0026]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, to have a flickering alert, as taught by Baczuk, because doing so alerts a user if their oxygen saturation is trending low.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani as applied to claim 7 above, and further in view of US 4859056 A (hereinafter referred to as “Prosser”).
Regarding claim 19, Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, does not explicitly teach wherein the signal output by the light receiving sensor is a frequency signal, when light is emitted at a first-stage light emission intensity, it is detected whether the frequency of the frequency signal is greater than a first frequency, and if it is greater than the first frequency, the light emission intensity is reduced to a second-stage light emission intensity, when light is emitted at the second-stage light emission intensity, it is detected whether the frequency of the frequency signal is greater than the first frequency, and if it is greater than the first frequency, the light emission intensity is reduced to a third-stage light emission intensity, and when light is emitted at the third-stage light emission intensity, it is detected whether the frequency of the frequency signal is greater than the first frequency, and if it is greater than the first frequency, it is judged that the frequency signal is not a valid signal, and if it is smaller than or equal to the first frequency, it is judged that the frequency signal is a valid signal.
However, Prosser, an oximeter device, teaches wherein the signal output by the light receiving sensor is a frequency signal, when light is emitted at a first-stage light emission intensity, it is detected whether the frequency of the frequency signal is greater than a first frequency, and if it is greater than the first frequency, the light emission intensity is reduced to a second-stage light emission intensity, when light is emitted at the second-stage light emission intensity, it is detected whether the frequency of the frequency signal is greater than the first frequency, and if it is greater than the first frequency, the light emission intensity is reduced to a third-stage light emission intensity, and when light is emitted at the third-stage light emission intensity, it is detected whether the frequency of the frequency signal is greater than the first frequency, and if it is greater than the first frequency, it is judged that the frequency signal is not a valid signal, and if it is smaller than or equal to the first frequency, it is judged that the frequency signal is a valid signal (column 24, lines 48-63). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto, in view of Gibson, Gopalarkishnan, and Kiani, to adjust light emission intensity, as taught by Kiani, because doing so adjusts the light emission for optimal signal detection.


Response to Arguments
Applicant’s arguments, filed 01/28/2022, with respect to 35 USC 112(b) regarding claim 6 has been fully considered and are persuasive.  The 35 USC 112(b) regarding claim 6 has been withdrawn. 
Note: In the Office Action dated 11/05/2021, “an input unit” as being defined under 35 USC 112(f) and rejected under 35 USC 112(b) as being indefinite. However, on further review of the Specification it is noted that the input unit was defined as a button. As such the rejection is withdrawn. 

Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 	
Regarding claim 14, Applicant argues that the use of the limitation “vibrant colors” is clear and not indefinite.
Examiner respectfully disagrees. As discussed above it is unclear with reasonable certainty what the metes and bounds of what is meant by a “vibrant color”. As such the claim is indefinite. 

Applicant’s arguments, filed 01/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Yamamoto, in view of Gibson and Gopalarkishnan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.M./Examiner, Art Unit 3791   


/ALLEN PORTER/Primary Examiner, Art Unit 3792